Citation Nr: 1548907	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2012, for the grant of service connection for bladder cancer for accrued benefits purposes.  

2.  Entitlement an effective date earlier than May 3, 2012, for the grant of special monthly compensation based on housebound criteria for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1947.  He died on April [redacted], 2013.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which granted service connection for bladder cancer and assigned a 100 percent evaluation effective May 3, 2012, for accrued benefits purposes; and granted special monthly compensation based on housebound criteria from May 3, 2012 to April [redacted], 2013, for accrued benefits purposes.  The Appellant appeals for an earlier effective date for the grant of service connection for bladder cancer and special monthly compensation based on housebound criteria.  

The Appellant and her daughter testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for bladder cancer was pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death.

2.  The Veteran filed his original claim for service connection for bladder cancer on May 3, 2012.  

3.  In an August 2013 rating decision, the RO granted service connection for bladder cancer and assigned a 100 percent evaluation effective May 3, 2012, for accrued benefits purposes; and granted special monthly compensation based on housebound criteria effective May 3, 2012, for accrued benefits purposes.  

4.  As of May 3, 2012, the Veteran was service-connected with a 100 percent service-connected disability plus additional, separate and distinct service-connected disabilities independently ratable at 60 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date for the grant of service connection for bladder cancer, prior to May 3, 2012, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.

2.  Prior to May 3, 2012, the criteria for an earlier effective date for special monthly compensation based on housebound criteria have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Appellant's claim for service connection for accrued benefits has been granted.  In regards to her appeal for an earlier effective date for the grant of service connection for accrued benefits, following VA's August 2013 initial determination and the Appellant's subsequent disagreement with that determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2015); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The Board notes that in January 2014, the Appellant was issued a statement of the case which apprised her of the regulations regarding effective dates.  See e.g. 38 C.F.R. § 3.400.

In the present case, any notice error based on an incomplete notice did not affect the fairness of the process.  The Appellant submitted statements in support of her claim and these statements discussed why she believed that an earlier effective date was warranted.  Her primary argument has been that the Veteran's bladder cancer was diagnosed in March 2011.  At the time, the Veteran had made his intention to file a claim for benefits clear to his Veterans Service Organization representative who told the Veteran he had the information required to submit a claim and was proceeding accordingly.  The Appellant argues that as the medical evidence shows that the Veteran had been diagnosed with bladder cancer in March 2011 and he intended to file a claim for benefits, the effective date of his claim should be back to the date of his diagnosis.  The Board finds that the Appellant has had an opportunity to participate effectively in the appeals process, including attending a Board hearing.  

The Board also finds that VA has a duty to assist the claimant in the development of her claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The record in this case includes service treatment records, VA treatment records, arguments from the Appellant, and the transcript from the Appellant's Board videoconference hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Accrued Benefits

Earlier Effective Date for Grant of Service Connection

As discussed above, the Appellant argues that the Veteran intended to file a claim for service connection for bladder cancer following his March 2011 diagnosis; however, the Veteran's duly designated representative did not execute his wishes, despite being told by his representative that his claim was being handled.  Therefore, the Appellant asserts that the proper effective date should be the date of the Veteran's diagnosis in March 2011.  See September 2013 and February 2014 statements.  

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000.  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c).

As noted above, the Veteran had a pending claim of service connection for bladder cancer at the time of his death in April 2013.  In an August 2013 rating decision, the RO granted service connection for bladder cancer for accrued benefits purposes and assigned a 100 percent evaluation and granted special monthly compensation based on housebound criteria for accrued benefits purposes.  The effective date of the awards was May 3, 2012.  

As background, on May 3, 2012, the Veteran had originally filed a claim for service connection for prostate cancer as secondary to exposure to ionizing radiation.  The RO, in a July 2012 rating decision, denied the Veteran's claim for service connection for prostate cancer.  In an August 2012 correspondence, the Veteran submitted a statement that his claim for prostate cancer was in error as he had bladder cancer not prostate cancer, and wished his claim for service connection to be reconsidered as a claim for service connection for bladder cancer as secondary to exposure to ionizing radiation and/or asbestos.  When the RO ultimately granted service connection for bladder cancer in the August 2013 rating decision, the RO treated the May 3, 2012 claim for prostate cancer as the date of claim for bladder cancer and found that the Veteran had been minimally exposed to asbestos based on his service in the U.S. Navy from 1945 to 1947 aboard the USS Calvert and his military occupational specialty as a Seaman and Storekeeper.  Thus, as the Veteran had a cancer of the genitourinary system, which can be caused by asbestos exposure, and the Veteran had some exposure to asbestos during his active duty service, the RO granted service connection for his bladder cancer.  See M-21-1 Adjudication Manual, Part IV, Subpart II, Chapter 2, Section C, Paragraph 2b. (Updated October 23, 2015).  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

The regulatory scheme concerning "claims" has recently been revised.  See 79 FR 57695, Sept. 25, 2014.  As the claims at issue in the appeal were filed before this revision, the prior regulatory provisions apply.  A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "Claim-Application means a formal or informal communication is defined by regulation as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).   See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

As noted previously, the Veteran's dates of active duty service was from November 1945 to November 1947.  The RO received his claim of service connection for prostate cancer, which was amended and treated as a service connection claim for bladder cancer, on May 3, 2012.  The claim was received more than one year after the Veteran's separation from active duty service.  Thus, an effective date for the grant of service connection for accrued benefits is not established back to the day after the Veteran's separation from active duty service.  The evidence of record does not reflect any earlier formal or informal claim for service connection for bladder cancer prior to May 3, 2012.  

The Board acknowledges the Appellant's daughter's testimony that the Veteran intended to file a claim for service connection for bladder cancer upon learning of his diagnosis.  Indeed, the Appellant's daughter explained that she had helped to gather the medical documentation for the Veteran's bladder cancer claim when he was diagnosed in March 2011.  Furthermore, the Appellant's daughter stated that there was ongoing communication prior to May 3, 2012, between the Veteran and his representative, where the Veteran was assured that the paperwork was in order.  Notably, the Appellant's daughter testified that she understood that no formal claim for service connection had been submitted prior to May 3, 2012.  See February 2014 statement and October 2015 Board hearing transcript.  

Despite the Appellant's argument that the Veteran intended to file a service connection claim for bladder cancer when he was diagnosed in March 2011and performed steps to effectuate that intent, the evidence does not support such a finding.  Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Where an application for service connection for a disability has not been received, the mere receipt of medical records, even including a diagnosis, cannot be construed as an informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In this case, the Veteran's medical records, prior to May 3, 2012, reflect his diagnosis and ongoing treatment for bladder cancer, however, the medical records do not document an expression of an intent to file for compensation benefits.  Moreover, the Appellant has not submitted any other written or recorded communication of the Veteran's intent to file a claim prior to May 3, 2012.  

Therefore, although the Appellant argues that her award of service connection for bladder cancer for accrued benefits purposes should have an earlier effective date based on the date entitlement arose (the Veteran's March 2011 diagnosis for bladder cancer), VA regulations explicitly state that the effective date for a claim for disability benefits is the date of receipt of claim or the date entitlement arose, whichever is later (italics added for emphasis).  Id.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, as the Veteran did not file a claim for service connection for bladder cancer within one year of separation from service, and there is no interim evidence of a claim, formal or informal, the Board finds that the earliest possible effective date is May 3, 2012.  

Earlier Effective Date for Grant of Special Monthly Compensation Based on Housebound Criteria

The Appellant contends that she should be awarded an earlier effective date for the grant of special monthly compensation (SMC) based on housebound criteria for accrued benefits purposes.  Specifically, the Appellant argues that following his surgery for his bladder cancer, the Veteran's overall quality of life decreased and he was basically housebound, as he experienced increased fatigue, chronic anemia, an inability to fully participate in activities, including going to church due to difficulty ambulating, and required assistance with bathing and dressing.  See September 2013 and February 2014 statements.  

SMC at the 'housebound' rate is payable when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or 4.30 (temporary total convalescence rating).  Also, a TDIU meets the criterion only if assigned for a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).

In the August 2013 rating decision, the RO granted special monthly compensation based on housebound criteria effective May 3, 2012 to April [redacted], 2013, the date of the Veteran's death.  

The Board finds that a preponderance of the evidence is against entitlement to an effective date earlier than May 3, 2012 for SMC based on housebound status.  The Veteran was rated at 100 percent for bladder cancer from May 3, 2012.  Prior to that date, the Veteran did not meet the schedular criteria for SMC based on housebound status.  Entitlement to SMC based on housebound status requires a single service-connected disability rated as 100 percent.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  His disabilities were not rated as 100 percent prior to May 2012.  Prior to May 3, 2012, the Veteran had service-connected disabilities with a combined evaluation of 80 percent.  Thus, the Veteran is not entitled to special monthly compensation based on housebound status based on the schedular criteria requirement prior to May 3, 2012.  Moreover, as previously discussed above, the Appellant is not entitled to an earlier effective date for the award of service connection for bladder cancer for accrued benefits purposes.  Accordingly, the claim for entitlement to an effective date prior to May 3, 2012, for the grant of special monthly compensation based on housebound status must be denied.   


ORDER

Entitlement to an effective date earlier than May 3, 2012, for the grant of service connection for bladder cancer for accrued benefits purposes is denied.

Entitlement to an effective date earlier than May 3, 2012, for special monthly compensation based on housebound criteria for accrued benefits purposes is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


